The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 6-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aelion (US 20140223219 A1) in view of Nakayoshi (US 20030189543 A1).

Regarding claim 1:
Aelion (US 20140223219 A1) discloses a control method of a time sequential control signal (Time control signal) in Fig.2-3, comprising following steps: 
Detecting (detecting at 212, Fg. 2) a first current pixel clock signal frequency  corresponding to a liquid crystal display panel on a control circuit board (206) ([0025] see Fig. 2) by a main timing controller chip (212 corresponding to a TCON chip) on the control circuit board computing a frame rate of a first current frame according to the first current pixel clock signal frequency (display panel 216 and it’s control device comprises a TCON chip for implementing the display control unit based on the detection of  display control outputs ; 
if the frame rate of the first current frame and a frame rate of a first previous frame have changed (see Fig. 3, and [0026-0027]), ([0026] the frame rate at which images are displayed on display 216, or "current frame rate," is determinable by either display controller 214 or in certain embodiments, clock frequency controller 212. The current frame rate is compared to the target frame rate by clock frequency controller 212 and a decision is made as to whether the clock frequency of clock 210 should be increased, maintained or decreased. If the current frame rate determined via display controller 214 is below the target frame rate, clock frequency controller 212 increases, or scales up, the clock frequency of clock 210 to increase the processing rate of processor 102 and ultimately the current frame rate. If the current frame rate is at or above the target frame rate, clock frequency controller 212 may reduce the clock frequency of clock 210 so that fewer clock cycles are wasted and the target frame rate can still be met. Clock 210 is configured to then modify a clock signal according to the new clock frequency and transmit the clock signal such that control unit 206 carries out operations at the appropriate speed.[0027] FIG. 3 is a flow diagram of one embodiment of a method of scaling clock frequency.

 the main TCON chip and assist TCON chip respectively transmitting the table to a plurality of driving units on two sides of the liquid crystal display panel,
 the plurality of driving units outputting a plurality of scanning signals orresponding to the table according to the table, and 
the plurality of scanning signals performing scanning on rows or columns of pixels of the liquid crystal display panel.  
Nakayoshi (US 20030189543 A1) discloses the main TCON chip (Tcon. Fig. 9) calls a table corresponding to the frame rate ([0108]), and an assist TCON chip (e.g. D/A converter) on the control circuit board obtains the table ([0108]); and
 the main TCON chip and assist TCON chip respectively transmitting the table to a plurality of driving units (i.e. V, E, Fig. 9) on two sides of the liquid crystal display panel (in [0108] discloses the frame frequency is changed, when the D/A converter is driven at 100 Hz, for example, an actual lapsed time due to counting with the start pulse differs from an actual lapsed time when the D/A converter is driven at 60 Hz. Accordingly, at the time of performing the comparison with the table, it is preferable to change or convert reading of the value on the table in response to the frame frequency per unit time), the plurality of driving units (e.g. scan driver corresponding to source or data 
the plurality of scanning signals performing scanning on rows or columns of pixels of the liquid crystal display panel.  (see Fig. 9, [0079], [0099-0110], [0104, [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aelion (US 20140223219 A1)  with the teaching of Nakayoshi (US 20030189543 A1)  , thereby providing a hight efficient data transmission in the display device.
Regarding claim 8:
Aelion discloses a driving circuit, comprising a display panel (216) , driving unit  (display controller , see Fig. 2), and a control circuit board (102); wherein a main timing controller (212) chip, an assist TCON chip (210), a power supply module (power supply module for system performance, [0016, 0028]), and a storage medium (106) the control circuit board is used for receiving a input signal (204, see Fig. 2), the  signal comprises pixel clock signals, the main TCON chip is used for computing a frame rate of a first current frame of the pixel clock signals and obtaining first current frame according to the frame rate of the first current frame (display panel 216 and it’s control device comprises a TCON chip for implementing the display control unit based on the detection of  display control outputs clock signal frequency to driver circuits to be applied to the image display device ([0025-0027]); 

 
Aelion does not specifically disclose power supply module and the control circuit board is used for receiving a video input signal and   obtaining a table corresponding to the frame rate; the main TCON chip calls a table corresponding to the frame rate, and an assist TCON chip on the control circuit board obtains the table; and
 the main TCON chip and assist TCON chip respectively transmitting the table to a plurality of driving units on two sides of the liquid crystal display panel,
 the plurality of driving units outputting a plurality of scanning signals orresponding to the table according to the table, and 
the plurality of scanning signals performing scanning on rows or columns of pixels of the liquid crystal display panel.  
Nakayoshi (US 20030189543 A1) discloses Nakayoshi (US 20030189543 A1) discloses power supply module (see Fig. 3A) and the control circuit board (printed circuit board, He) is used for receiving a video input signal ([0094-0095]) and obtaining a table (data table) corresponding to the frame rate (e.g. 60HZ) (Fig. 9, [0079], [0099-0110], [0104, [0108]); the main TCON chip (Tcon. Fig. 9) calls a table corresponding to the frame rate ([0108]), and an assist TCON chip (e.g. D/A converter) on the control circuit board obtains the table ([0108]); and
 the main TCON chip and assist TCON chip respectively transmitting the table to a plurality of driving units (i.e. V, E, Fig. 9) on two sides of the liquid crystal display panel (in [0108] discloses the frame frequency is changed, when the the plurality of driving units (e.g. scan driver corresponding to source or data driver) outputting a plurality of scanning signals corresponding to the table according to the table ([0108-0120]), and 
the plurality of scanning signals performing scanning on rows or columns of pixels of the liquid crystal display panel.  (see Fig. 9, [0079], [0099-0110], [0104, [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aelion (US 20140223219 A1)  with the teaching of Nakayoshi (US 20030189543 A1)  , thereby providing a hight efficient data transmission in the display device. 
Regarding claim 6:
Aelion (US 20140223219 A1) discloses wherein the step of if the frame rate of the first current frame and the frame rate of the first previous frame have changed ([0025-0026]), the frame rate of the first current frame computed by the main TCON chip and the frame rate of the first previous frame computed by the main TCON chip being different ([0025-0027]);


   
Regarding claim 7:
Aelion as modified by Nakayoshi discloses wherein the step of if the frame rate of the first current frame and the frame rate of the first previous frame have changed, the main TCON chip calls the table corresponding to the frame rate of the first current frame, and the assist TCON chip on the control circuit board calls the table comprises: in a range of a preset frame rate, a same liquid crystal driving voltage is set in the table (see Nakayoshi, Fig. 9, [0079], [0099-0110], [0104, [0108]), hereby providing accurate data transmission in the display device. 

Regarding claim 13:
Aelion as modified by Nakayoshi discloses wherein a low voltage differential signal port or an image oriented data transmitting digital port (i.e. port from power supply) is disposed on an edge of the control circuit board (e.g. TCON) (see Fig. 3A), the low voltage differential signal port or the image oriented data transmitting digital port is used for receiving the video input signal, and the video input signal 
 
 Regarding claim 18:
 Aelion discloses wherein the main TCON chip is used   according to the first current frame rate ([0025-0026]), and the main TCON chip writes to the assist TCON chip ([0025-0027]), and 
Nakayoshi discloses the main TCON chip (Tcon. Fig. 9) calls a table corresponding to the frame rate ([0108]), and an assist TCON chip (e.g. D/A co		nverter) on the control circuit board obtains the table ([0108]); and
 the main TCON chip and assist TCON chip respectively transmitting the table to a plurality of driving units (i.e. V, E, Fig. 9) on two sides of the liquid crystal display panel (see, Nakayoshi, [0018] also see Fig. 3A) (in [0108] discloses comparison with the table, it is preferable to change or convert reading of the value on the table in response to the frame frequency per unit time),thereby providing an accurate data transmission to the display device  

Regarding claim 19:
Aelion as modified by Nakayoshi discloses   wherein the power supply module (Fig. 3A) is used for providing voltages of capacitor substrates (SUB2, see Fig. 3A) on two sides of the storage medium (storage medium in LCD) ([0109], Fig. 3B, [0108]), and the power supply module is used to supply power for the main TCON chip, the assist TCON chip, the first driving unit (He), and the second driving unit (v, see Fig. 3A), 
Regarding claim 9:
Aelion as modified by Nakayoshi discloses wherein the first driving unit (i.e. data driver corresponding to HE) comprises a first flexible cable (flexible cable for printed circuit board of HE), a first signaling board (HE) electrically connected to the first flexible cable (see Fig. 3A, [0071-0077]), and a first source driving chip (V) electrically connected to the first signaling board, the second driving unit comprises a second flexible cable (scan driver), a second signaling board electrically connected to the second flexible cable, and a second source driving chip (driving chip in HE) electrically connected to the second signaling board, and the first source driving chip and the second source driving chip are used for providing a voltage for flipping (i.e. voltage interaction with liquid crystal  liquid crystals in the liquid crystal display panel ([0019-0020]) ( note that  the liquid crystal display device further includes a control circuit which controls a voltage signal supplied to the counter electrode; [0020] In a liquid crystal display device in which respective substrates are arranged in an opposed manner by way of liquid crystal and a voltage supplied to the counter electrode is a voltage which is sharply changed after starting of display by the liquid crystal display device; an input terminal of the scanning signal driving circuit V, signals from a printed circuit board which is arranged outside the liquid 
Regarding claim 10: 
Aelion as modified by Nakayoshi discloses  wherein the first driving unit is electrically connected to the main TCON chip, and the second driving unit is electrically connected to the assist TCON chip (see Aelion Fig. 2 and Nakayoshi , [0071-0077], Fig. 3A).  
Regarding claim 11:
Aelion as modified by Nakayoshi discloses wherein the first source driving chip and the second source driving chip are disposed on a non-display region of the liquid crystal display panel (see Nakayoshi Fig. 3A, [0071-0077]) same modivation as applied to claim 8.

Regarding claim 12:
Aelion as modified by Nakayoshi discloses wherein materials of the first flexible cable and the second flexible cable are chip on film or cables (see the illustration of Fig. 3A, and [0139-0140] and [0116]), thereby producing accurate data transmission in the display device.  

Pertinent art of record
2.	The pertinent art of record Chen US (US Pub. No: 20070262944) and 
Zhang (US Pub. No: 20190005862 A1) discloses display device. 


Claims 2-5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2:
 The closest art of record singly or in combination fails to teach or suggest the limitations “computing the frame rate of the first current frame according to the first current pixel clock signal frequency comprises: after the liquid crystal display panel being powered on, the main TCON chip and the assist TCON chip obtaining an initial table in a storage medium on the control circuit board; the main TCON chip and the assist TCON chip simultaneously detecting pixel clock signal frequencies in a video input signal on the control circuit board to obtain the first current pixel clock signal frequency and a second current pixel clock signal frequency; 
the frame rate of the first current frame computed by the main TCON chip being the first current pixel clock signal frequency divided by a total number of the pixels of the liquid crystal display panel; and  16a frame rate of a second current frame computed by the assist TCON chip being the second current pixel clock signal frequency divided by the total number of the pixels of the liquid crystal display panel” with all other limitations as recited in claim 2.  
 
Regarding claim 5;


 	Regarding claim 14:
 wherein the main TCON chip computes the frame rate of the first current frame, and the assist TCON chip computes a frame rate of a second current frame, if the frame rate of the first current frame and a frame rate of a first previous frame change, and the frame rate of the second current frame and a frame rate of a second previous frame change, a difference value between the frame rate of the first current frame and the frame rate of the second current frame is obtained, wherein the difference is less than a preset threshold value, and the main TCON chip and 19the assist TCON chip call the table corresponding to the frame rate of the first current frame.  
 
 


Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692